451 F.2d 597
E. J. BROOKS COMPANY, Plaintiff-Appellant,v.AMERICAN CASTING & MFG. CORP., Defendant-Appellee.
No. 712, Docket 35597.
United States Court of Appeals,Second Circuit.
Argued April 13, 1971.Decided April 13, 1971.

Edward Halle, New York City, for defendant-appellee.
Robert Henderson, Francis J. Pisarra, New York City, for plaintiff-appellant.
Before WATERMAN, SMITH and KAUFMAN, Circuit Judges.
PER CURIAM:


1
The judgment below is affirmed in open court on the findings of fact and conclusions of law of Judge Dooling below.